Jfourtlj Court of
                                   J5>an gntomo,

                                            October 11,2013


                                       No. 04-13-00385-CR


                                            Daniel LOPEZ,
                                               Appellant


                                                  v.



                                      The STATE of Texas,
                                               Appellee


                  From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR7475B
                           Honorable Mary D. Roman, Judge Presiding



                                            ORDER

     Appellant's motion for suspension and recalculation of deadline for filing brief is
GRANTED. Because the exhibits requested by appellant were filed on October 8, 2013,
appellant's brief is due on November 7, 2013.



                                                           ^             CUue/i^
                                                       Karen Angclini, Justi$

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1 lth day of October, 2013.




  i< O/                                                Keith E. Mottle
 5O/                                                   Clerk of Court